Exhibit 10.10


 
 

 
After Recording Return To:


Greenberg Traurig, P.A.
5100 Town Center Circle, Suite 400
Boca Raton, Florida  33486
Attn: Jeffery Bahnsen, Esq.


 

--------------------------------------------------------------------------------

Space above this line reserved for Recorder's use


 
 
MINING DEED
 

 
THIS MINING DEED (this "Deed"), made this 8th day of February, 2011, by and
between JAMES M. CLEMENTS, whose address is 3643 Baker Street, San Diego, CA,
92117 (hereinafter referred to as "Grantor") and WILDCAT MINING CORPORATION,
whose address is 1630 Ringling Blvd., Sarasota, FL 34236 (hereinafter referred
to as "Grantee")
 
WITNESSETH, that Grantor, for and in consideration of the sum of $10.00 Dollars
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, has granted, bargained, sold and conveyed, and by these
presents does grant, bargain, sell, and convey unto Grantee and its successors
and assigns forever, all mining claims and property interests, together with
improvements, if any, situate, lying and being in the County of La Plata, State
of Colorado, as more particularly described as follows:
 
All of the following described lode mining claims situate, lying and being in
the California Mining District, La Plata County, Colorado, to-wit:
 
Name of Claim (Patented Lode)
Patent U.S. Survey Number
Idaho Millsite
18320
Idaho Millsite No. 1
18321
Idaho Millsite No. 2
18321
Alpine
18321
Lord Kitchener
17108
Hartford
17108
Gertrude
16616
Good Hope
17124
Sunrise
17124
Cathryn
16616
Midnight
19646
Helen
19515
Midnight No. 2
19646
Pay Day
19516 "A"
Pay Day Millsite
19516 "B"



 

 
 

--------------------------------------------------------------------------------

 



 
TOGETHER with all the dips, spurs, angles, and variations, and all the metal,
ore, gold and silver bearing rock, and earth therein, and all and singular the
rights, tenements, hereditaments, easements, appendages, ways, privileges and
appurtenances, if any, thereto belonging, or in any wise appertaining, and the
reversion and reversions, remainder and remainders, rents, issues and profits
thereof; and all the estate, right, title, interest, claim and demand whatsoever
of the Grantor, either in law or in equity, of, in and to the above bargained
and described mining claims and property interests.
 
THIS Deed is executed by Grantor and accepted by Grantee subject to the liens,
encumbrances and other matters described on the attached Exhibit "A"
(collectively, the "Permitted Exceptions").
 
TO HAVE AND TO HOLD the said mining claims and property interests above
bargained and described with the appurtenances, unto Grantee and its successors
and assigns forever.  Grantor, for itself, its successors and assigns, does
covenant and agree that it shall and will warrant and forever defend the above
bargained and described mining claims and property interests, subject to the
Permitted Exceptions, in the quiet and peaceable possession of the Grantee and
its successors and assigns.
 
IN WITNESS WHEREOF, Grantor has executed this Deed as of the 8th day of February
2011.
 

     
/s/ James M. Clements
 
James M. Clements
   





STATE OF CALIFORNIA                                                      )
)  ss.
COUNTY OF _San Diego___                                                      )




On February 8th, 2011,  before me, S.Nowell, Notary Public, personally appeared
James M. Clements, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal
 


 
  /s/ S.  Nowell      Commission Exp. 1/1/15
Notary Public
 
 
 
 
 
 
 
 
 

 
 

 
2

--------------------------------------------------------------------------------

 

EXHIBIT "A"
 
Permitted Exceptions
 
1.            Provisions and reservations contained in the following listed
patents from the United States of America, as follows:
 
FIRST: That the premises hereby granted shall be held subject to any vested and
accrued water rights for mining, agricultural, manufacturing or other purposed,
and rights to ditches and reservoirs used in connection with such water rights
as may be recognized and acknowledged by the local laws, customs and decision of
the courts. And there is reserved from the lands hereby granted a right of way
thereon for ditches or canals constructed by the authority of the United States.
 
SECOND: That in the absence of necessary legislation by Congress, the
Legislature of Colorado may have provided rules for working the mining claims or
premises hereby granted, involving easements, drainage and other necessary means
to its complete development.
 
BOOK/PLACE
RECORDING DATE
151/346
02/17/17
139/275
01/26/14
144/321
01/10/16
38/69
07/06/05
38/67
06/05/05
38/68
07/06/05
144/459
04/25/16
38/138
08/09/35
38/101
08/25/10
   





2.           Any lien, easement, right, interest, or claim shown by the public
records as of the date of this Deed.




 
 
 
 
 
 
 
 
 
 

 



 
3

--------------------------------------------------------------------------------

 
